The offense is possession of marijuana; the punishment, confinement in the penitentiary for two years.
Officers found appellant in possession of a quantity of marijuana. Upon the trial appellant entered a plea of guilty and filed his application for a suspended sentence. The jury failed to recommend a suspension of the sentence.
The court adjourned December 29, 1934. The bills of exception were filed March 16, 1935. No extension of time for the filing of said bills was granted by the trial court. Art. 760, subdivision 5, C. C. P., allows thirty days after the day of adjournment of court for filing bills of exception, provided the trial term is less than eight weeks. There being no order in the record extending the time, and said bills not having been filed within thirty days after the adjournment of court, we are compelled to hold that they were filed too late. Davis v. State, 28 S.W.2d 794.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.